Smith, Judge.
Brown was indicted for murder and convicted of voluntary manslaughter. She appeals from the trial court’s denial of her motion for new trial alleging the general grounds and the special ground that the charge was erroneous. We find that Brown’s enumerations of error are meritless, and we therefore affirm.
The evidence shows that on the night of September 11,1976, Brown and her common law husband, the victim Hemphill, had a heated misunderstanding on a date and that he left her and returned to the apartment they shared. When Brown arrived at the apartment, she continually attempted to talk with him, but he refused to speak. Then Brown began to converse on the phone, and Hemphill struck her and ordered her out of the apartment. After that episode, Hemphill again became silent, and Brown went to bed. Hemphill came into the bedroom and began to pull the bed covering from her. Then he picked up Brown’s small daughter, who had been asleep at the foot of the bed. Brown testified that she grabbed a gun to scare Hemphill, that it accidentally discharged and the bullet struck him. The court charged the jury on murder, voluntary manslaughter, justifiable homicide and accident, and the jury found Brown guilty of voluntary manslaughter.
Submitted September 20, 1977
Decided October 18, 1977.
Robert C. Ray, for appellant.
Lewis R. Slaton, District Attorney, Joseph J. Drolet, Donald J. Stein, Assistant District Attorneys, for appellee.
1. Since Brown did not submit a written request to charge, the trial court did not err in failing to charge the lesser included offense of involuntary manslaughter. State v. Stonaker, 236 Ga. 1 (222 SE2d 354) (1976).
2. Since there was evidence in support of the verdict, we will not disturb it. Proctor v. State, 235 Ga. 720 (221 SE2d 556) (1975).

Judgment affirmed.


Bell, C. J., and McMurray, J., concur.